EXHIBIT 12 CATERPILLAR FINANCIAL SERVICES CORPORATION COMPUTATION OF RATIO OF PROFIT TO FIXED CHARGES (Unaudited) (Dollars in Millions) Three Months Ended Six Months Ended June 30, June 30, June 30, June 30, 2007 2006 2007 2006 Net Income $ 123 $ 106 $ 248 $ 224 Add: Provision for income taxes 64 49 121 104 Deduct: Equity in profit of partnerships (1 ) (1 ) (3 ) (2 ) Profit before taxes(1) $ 186 $ 154 $ 366 $ 326 Fixed charges: Interest on borrowed funds $ 279 $ 258 $ 549 $ 491 Rentals at computed interest (2) 2 2 3 3 Total fixed charges $ 281 $ 260 $ 552 $ 494 Profit before taxes plus fixed charges $ 467 $ 414 $ 918 $ 820 Ratio of profit before taxes plusfixed charges to fixed charges 1.66 1.59 1.66 1.66 (1) Profit before taxes excludes equity in profit of partnerships. (2) Those portions of rent expense that are representative of interest cost.
